RESOLUCIÓN
Con el propósito de evaluar el recurso presentado con el detenimiento que amerita y en auxilio de nuestra jurisdic-ción, se ordena la paralización de la demolición de las es-tructuras del Condado Trío hasta que otra cosa disponga este Tribunal.

Notifíquese por fax y vía telefónica.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió un voto concurrente separado. Los Jueces Asociados Señores Rebollo López y Corrada Del Río disintieron por entender que la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones es correcta en derecho y que la acción que hoy toma el Tribunal es contraria a toda su jurispru-*1015dencia sobre la materia. El Juez Asociado Señor Negrón García no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


— O —